Title: Export License from the Secret Committee, 9 January 1776: résumé
From: Committee of Secret Correspondence,Franklin, Benjamin,Dickinson, John,Harrison, Benjamin,Jay, John,Johnson, Thomas
To: 


<Philadelphia, January 9, 1776, to the New Hampshire committee of inspection: The secret committee, as empowered by the Congress, authorizes John Langdon of New Hampshire to export to the amount of $10,000 the produce of the colonies, in their service and according to the Continental Association; horned cattle, sheep, hogs, and poultry are excepted. Signed by Samuel Ward, John Alsop, Josiah Bartlett, Robert Morris, and Franklin; attestation by John Hancock that the signers are a quorum of the committee and have the requisite authority.>
